Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the claimed invention includes similar limitations to parent application 12/783,195. As currently claimed, the claimed invention includes the step of retrieving raw data, creating a staging table for the raw data, extracting transaction information from the staging table, retrieving a plurality of models from the data store, generating account profiles based on the models, normalizing transaction velocity, determine clusters of account profiles, and predicting future behavior of a card holder based on the cluster assignments. 
The Examiner notes as discussed in the parent application, specifically the final rejection dated 07/01/2016, the references of Anderson, Lam, Wolf, Alfonso, Aggarwal, Dillion, and Norris was previously cited. Anderson teaches the concept of collecting user transaction information including subdivision information of the merchant, generating consumer profile data, grouping the consumers, identifying patterns, and outputting the trend data. Lam further teaches the concept of the information to be collected from the payment and to further include product information. Wolf further teaches the concept of the profile to be associated with subdivisions. Alfonso further teaches the concept of the profile to include recency and frequency of transaction. Aggarwal further teaches the concept of techniques for grouping and clustering consumer profiles. Dillion and Norris further teach the concept of identifying specific patterns and trends for a consumer.
The Examiner further notes the following references:
Pugliese et al. (US 20010044751 A1), which talks about the display and sales of goods. Pugliese specifically teaches the concept of creating and utilizing staging tables for batch processing of consumer data (See Pugliese ¶0297).
Herz et al. (US 20010014868 A1), which talks about determination of customized pricing and promotions. Herz specifically discuss the concept of utilizing vectors for clustering, and the prediction of behaviors for a consumer (See Herz ¶0139-¶0159).
Oddo (US 20070011039 A1), which talks about audience analysis. Oddo specifically discusses utilizing vector analysis and clustering based on vectors (See Oddo ¶0088, ¶0256).
Datar et al. (US 20070038659 A1) which talks about clustering of users based on similarity including the concept of clustering based on vector analysis (See Datar ¶0102).
Although these references teaches/suggests particular elements of the claimed invention such as vector based clustering, utilizing staging tables, generating profiles based on models, there is insufficient motivation to combine the number of references necessary to address the claimed invention without impermissible hindsight. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art.
Furthermore, the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection are persuasive, specifically, the arguments directed towards the practical application and technical improvements (See pages 17-18 of Response filed 05/18/2021). As such, the Examiner has determined the claimed invention to be patent eligible. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/Primary Examiner, Art Unit 3622